NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRUZ RAMIREZ GONZALEZ; VICTOR                   No.    18-72088
HUGO GONZALEZ RAMIREZ,
                                                Agency Nos.       A208-592-831
                Petitioners,                                      A208-592-832

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Cruz Ramirez Gonzalez and Victor Hugo Gonzalez Ramirez, natives and

citizens of Mexico, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their applications for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We review questions of

law de novo, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to

the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that the past harm

suffered by petitioners in Mexico did not rise to the level of persecution. See Lim

v. INS, 224 F.3d 929, 936 (9th Cir. 2000) (“Threats standing alone ... constitute

past persecution in only a small category of cases, and only when the threats are so

menacing as to cause significant actual suffering or harm.” (citation and internal

quotation marks omitted)). Further, the agency did not err in determining that

petitioners failed to establish membership in a cognizable social group. See Reyes

v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to demonstrate

membership in a particular group, “[t]he applicant must ‘establish that the group is

(1) composed of members who share a common immutable characteristic, (2)

defined with particularity, and (3) socially distinct within the society in question.’”

                                           2                                    18-72088
(quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA 2014))). Thus,

petitioners’ asylum and withholding of removal claims fail.

      We lack jurisdiction to consider petitioners’ arguments as to new social

groups and other protected grounds that petitioners raise for the first time in their

opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review unexhausted claims).

      Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to Mexico. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009). Petitioners’ contention that the

agency applied an incorrect legal standard is unpersuasive.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    18-72088